Reversed. November 22, 1921.
On Rehearing.
(201 Pac. 1066.)
On rehearing.
Reversed.
In Banc.
RAND, Judge.
The main and, as we view it, the only question necessary for determination at this time is whether the written communications passing between the parties and which are copied in full in the original opinion constitute a valid offer and acceptance resulting in a binding contract. This question *94must be determined solely from tbe language which the parties used in their communications to each other concerning the proposed purchase and sale of the lumber. This is particularly so because it is admitted that all of these communications were forwarded and received in due course of mail, thereby eliminating all questions except the legal effect flowing from the communications themselves.
Before attempting to analyze these communications the legal principles controlling the determination of this question will be considered.
4. It may be stated as a general rule requiring no citation of authority for its support that an offer containing a promise for a consideration to do an act, which a person has a lawful right to do, made by one person tó another followed by an unqualified and unequivocal acceptance by the person to whom it is made of the offer as made creates a contract between the person making the offer and the person accepting it.
5. The offer, however, must be one which is intended of itself to create legal relations on acceptance, and must be capable of creating a definite obligation. It must not be a communication of information as to certain facts which may interest the party to whom it is communicated, or an offer intended merely to open negotiations which may ultimately result in a contract or intended to call forth an offer in legal form from the party to whom it is addressed: 1 Page on Contracts (2 ed.), § 84; 1 Williston on Contracts, § 37.
6. The acceptance must be positive, unconditional, unequivocal and unambiguous and must not change, add to or qualify the terms of the offer.
*95“In order to make a bargain it is necessary that the acceptor shall give in return for the offerer’s promise exactly the consideration which the offerer requests. If an act is requested, that very act and no other must be given. If a promise is requested that promise must be made absolutely and unqualifiedly. This does not mean necessarily that the precise words of the requested promise must be repeated, but by a positive and unqualified assent to the proposal the acceptor must in effect agree to make precisely the promise requested; and if any provision is added to which the offerer did not assent, the consequence is not merely that this provision is not binding and that no contract is formed; but that the offer is rejected.” •
“The new condition is as fatal when its inconsistency with the offer appears by implication only as when it is explicitly stated. Thus when an offer is made by mail to sell stock, a reply in terms accepting the offer, and adding ‘ship with draft attached’ adds a new condition since by implication the place of delivery under the offer was the seller’s residence, and the reply transfers it to the buyer’s.” 1 Williston on Contracts, sec. 73.
The same principle is stated in 1 Page on Contracts (2 ed.), Section 168, as follows:
“The acceptance of an offer for a promise must, furthermore, correspond to the offer at every point, leaving nothing open for future negotiations. An attempted acceptance which leaves open * * the time of delivery, or of payment, or an acceptance as to the price only, is without validity.”
7. Where the offeree imposes an additional condition to those contained in the offer or makes a counteroffer or conditional acceptance which amounts to a counter-offer, or makes an attempted acceptance which seeks to modify one or more of the terms of the offer, this operates as a rejection of the original
*96offer. Before the counter-offer can become a contract it must be accepted by the party who made the original offer. The reason for the rule as stated by Mr. Williston is,
“the counter-offer is construed as being in effect a statement by the offeree not only that he will enter into the transaction on the terms stated in his counteroffer, but also by implication that he will not assent to the terms of the original offer.” 1 Williston on Contracts,, § 51.
See also 1 Page on Contracts, § 169; and 6 B. C. L., § 31, p.< 608.
8. The only condition to the .offer which can be added in the acceptance is one which does not qualify the offer in legal effect, or as stated in 1 Williston on Contracts, Section 78:
“Sometimes an acceptor from abundance of caution inserts a condition in his acceptance which merely expresses what would be implied in fact or in law from the offer. As such a condition does not interfere with the expression of assent to all the terms of the offer, a binding contract is formed. Thus an offer to sell land may be accepted subject to the condition that the title is good. For unless the offer expressly specify that the offeree must take his chance as to the validity of the title, the meaning of the offer is that a good title will be conveyed.”
9. As all that went to make up the alleged contract is conceded to be in writing, we must look to the writings alone to determine whether a contract resulted therefrom. The language used determines whether the minds of the parties met or not: 1 Page on Contracts, § 73. Or, as stated by this court in Williams v. Burdick, 63 Or. 41, 50 (125 Pac. 844, 126 Pac. 603),
“the apparent mutual assent of the parties, which is essential to the formation of a valid agreement, *97is to be gathered from the language that they have employed. ’ ’
As all of the correspondence may be found in the original opinion, we will refer only to such part as is deemed material to this inquiry, having in mind the principles of law above referred to.
On March 21, 1917, appellant wrote respondent stating: “Regarding the shop lumber I would be willing to contract providing I got the price I am holding it for this on a 52^; rate.” Then following the dimensions and prices quoted the letter closes in these words: “This is only a fair price, and will stay with these prices until I see that conditions changes and I prefer selling 8/4 as I have contracted several hundred thousand of the 5/4 & 6/4 to be shipped Aug. & Sept.” As the words “to be shipped Aug. & Sept.” evidently refer .to lumber contracted to parties other than respondent they will not be further considered. On March 22d respondent wrote to appellant acknowledging receipt of appellant’s letter of March 21st, and stated:
“We would be willing to take the shop lumber at the prices you quote, * * . Now you let us know how many thousand feet of each thickness 5/4, 6/4 and 8/4 you will let us have at the prices you name, and we will send you a blanket order for such amounts. ’ ’
On April 3d appellant wrote respondent as follows:
“Tour letter of the 22d received. I would be willing to let you have about 250 thousand 8/4 #3 and better shop at the prices I quoted you. * * This is not all the shop I will have, but is all I want to contract at the present time.”
For the purposes of discussion we shall assume without deciding that the language used in this letter *98contained a definite offer, and was intended by appellant to create a contract when accepted, and that it was not intended merely to indicate a willingness to negotiate, and that if it had been accepted according to the terms of the offer it would have resulted in a binding and enforceable contract.
In respondent’s letter of March 22d the respondent had stated to the appellant:
“Now you let us know how many thousand feet of each thickness, * * you will let us have at the prices you name and we will send you a blanket order for such amounts.”
Evidently it was intended by both parties that the mailing- of the so-called blanket order was to constitute the method by which the acceptance should be made of the offer for the sale of such quantity of lumber as the appellant should communicate to respondent he would sell. The letter of April 3d stated this quantity to be 250 M. ft. On April 4th, respondent replied as follows: /Your favor of the 3d at hand and are enclosing order for the 250 M. ft. of 8/4 shop.” The order so inclosed is as follows:
“No. 5180. April 4th 7.
C. E. Shaw Wholesale Co. to follow
By Sept. 15th 52‡ rate reg.
250,000 8/4 #3 shop & better S2S
#3 at 26.00
#2 at 32.00
#1 at 40.00
Lapwai Lumber Co.
Enterprise, Oregon. ”
10. An examination of this so-called blanket order discloses that it contains terms and conditions not included in or made a part of the offer. The letters “reg.” found in the order are explained as an abbre*99viation of the word “regular,” and as used are said to mean that the lumber was sold on sixty-days’ time. The offer as made by appellant contains no such provisions. It merely offered to sell the lumber at a fixed price and specifies no time of payment. “Unless otherwise agreed, delivery of the goods and payment of the price are concurrent conditions”: Section 8205, Or. L.
11. The blanket order also contains the words “to follow ,by September 15th.” The testimony shows that these words refer to the date on or before which delivery was to be made. This provision in the order imposes another condition not contained in the offer.
12. Where the time of performance is not specified, unless surrounding circumstances show a contrary intention, the courts will construe the promise as intending performance within a reasonable time, and “if the goods at the time of the bargain are not in a deliverable state a reasonable time for delivery would be a very short time”: 1 Williston on Contracts, § 38. If, as in this case the lumber before delivery had to be manufactured, dried and prepared for shipment, what would constitute a reasonable time would depend on many circumstances regarding which no testimony was offered. There is nothing-in any writing tending to show that this date was assented to by appellant. Hence, the fixing of the date when the delivery should be made, being- unauthorized and arbitrary, and as it was not assented to by appellant, was not an acceptance but a rejection of appellant’s previous offer, and was a new offer which appellant could accept or reject as he saw fit.
13. The insertion of these new and additional conditions in the attempted acceptance constituted a counter-offer which in legal effect was a rejection of *100the offer of appellant, and unless appellant subsequently accepted this counter-offer no contract was created. There is nothing in the correspondence showing an acceptance by appellant of these conditions. Subsequently, and on May 16th, appellant wrote to respondent stating:
“I think I will have to raise the price on the shop we mentioned, which is about 250,000 ft. * * If you have it contracted tell the other fellow the same as we were not figuring on war at that time.”
This might indicate that the appellant at that time believed that a contract did exist between himself and respondent as to the sale of the lumber. The language used is consistent with such belief, or it may be explained upon the theory that the appellant believed that the respondent might have contracted the lumber relying upon its ability to subsequently contract with appellant for its purchase. Regardless, however, of what appellant may have believed, the question of whether a contract did exist between the parties, is not dependent upon the belief of one or both thereof but is dependent as a matter of law upon the language used by them in their communications with each other.
14. Under certain circumstances it has been held that silence is an assent to a proposition, but the rule is that to constitute acceptance of an offer to make a bilateral contract “there must be an expression of the intention, by word, sign, or writing communicated or delivered to the person making the offer, or his agent”: 6 R. C. L., § 29, p. 606. And “there can be no contract of sale until all the- terms are fully agreed upon”: 25 Cyc. 55.
Therefore, the failure of appellant to reply to the communication of April 4th cannot be held to be an *101assent to the new conditions imposed by respondent in its pretended acceptance.
It is claimed that these provisions which were inserted in the attempted acceptance conformed to the general custom and usage pertaining to the business of selling lumber and that they would be implied as a part of the offer.
“To be regarded as a part of the contract the usage or custom must not only be shown to exist, but it must have both of the following elements: (1) It must be actually or constructively known; and (2) it must be consistent with the contract.” 4 Page on Contracts (2 ed.), § 2057.
“In the absence of a real agreement between the parties, custom cannot impose contractual liability; although if there is a real agreement, many terms for which the parties have made no specific provision may be supplied by custom. ’ ’ 1 Page on Contracts, § 72.
The rule invoked is a rule of construction and is not a rule governing the formation of contracts, and will not be applied unless the existence of a contract has first been established. The construction of a contract implies its existence and that the contract is valid and enforceable, otherwise there is nothing to construe: 4 Page on Contracts, § 2020.
15. Custom to be relied upon must be pleaded: Oregon Fisheries Co. v. Elmore Packing Co., 69 Or. 340, 343 (138 Pac. 862), and Simms v. Sullivan, 100 Or. 487 (198 Pac. 240, 242). There is no allegation of custom or usage in this case.
16. Evidence of custom can be given only for the purpose of aiding in the interpretation of an existing contract. It is never admissible for the purpose of proving the agreement itself. Unless there is proof of a contract, evidence of a custom or usage is inadmissible: Oregon Fisheries Co. v. Elmore Packing *102Co., 69 Or. 340, 343 (138 Pac. 862), and Barnard & Bunker v. Houser, 68 Or. 240, 243 (137 Pac. 227).
For these reasons, we are constrained to hold that the attempted acceptance imposed new and additional terms not to he found in the original offer; that this operated as a rejection of the offer, and the making of a new offer on the part of the respondent, which offer was never accepted by the appellant; and that no contractual relations between the parties came into existence. Therefore, the judgment of the lower court must be reversed. Reversed.